By the Court.
The petition should not only have contained the names of the witnesses from whom the newly discovered evidence was expected, and the statement of what that testimony was expected to be, but also the affidavits of the witnesses, stating what their testimony would be; and the new trial, if granted at all, must be granted upon the new discovered evidence thus stated in the petition, and could not be granted upon newly discovered evidence shown at the hearing, unless stated in the petition. For this cause the petition in this case must be dismissed.
It is sufficient to produce the minutes of the judge who presided at the trial, or a copy of them, on the hearing upon the petition.